Citation Nr: 0838270	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a pulmonary 
disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
March 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO, inter 
alia, denied service connection for tinnitus and asbestosis.  
The veteran filed a notice of disagreement (NOD) in June 
2005, and the RO issued a statement of the case (SOC) in 
April 2006.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later in April 
2006.

In April 2008, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, i.e. providing an opportunity for the veteran's 
representative to submit written argument, the RO continued 
the denial of the claims (as reflected in the October 2008 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.  

The Board's decision on the matter of service connection for 
tinnitus is set forth below.  The claim for service 
connection for a pulmonary disability is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the AMC, in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.

2.  The evidence does not establish that the veteran suffers 
from tinnitus.  



CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2005 pre-rating letter and February 
2007 and August 2008 post-rating letters provided notice to 
the appellant regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The January 2005 and February 2007 letters 
specifically informed the veteran to submit any evidence in 
his possession pertinent to the claim on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The February 2007 and August 2008 letters, along 
with March 2006 and May 2008 letters, provided the veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

The April 2005 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the January 2005 
letter.  After issuance of the March 2006, February 2007, May 
and August 2008 letters, and opportunity for the veteran to 
respond, the October 2008 SSOC reflects readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service treatment records (STRs); his military 
personnel records; VA treatment records; and the report of a 
June 2006 VA audiological evaluation.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran and by his representative, 
on his behalf

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection for tinnitus in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.  

The veteran's STRs are unremarkable for any complaint of, 
treatment for, or diagnosis of tinnitus.  

The June 2006 VA examination indicates the veteran reported 
that he was exposed to noise during military service while 
working in the engine room of naval ships.  He also reported 
post-service noise exposure while working for the railroad 
and in a steel mill.  The examiner noted that the veteran had 
filed a claim for tinnitus, but, when questioned, the veteran 
said he did not hear a noise in his ears.  Rather, he said he 
had an itching sensation.  Because the veteran denied having 
ringing in his ears, a diagnosis of tinnitus was not given.  
VA outpatient treatment records also fail to show any 
complaint or diagnosis of tinnitus.  

The Board notes that the veteran is competent to testify as 
to observable symptoms such as ringing in his ears, and 
tinnitus is the type of is the type of disorder associated 
with symptoms capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995)).  Here, however, the veteran has denied 
experiencing ringing in his ears and no diagnosis of tinnitus 
has been given.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, the evidence does not 
establish that the veteran has the disability for which 
service connection is sought, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
tinnitus must be denied because the first essential criterion 
for a grant of service connection - competent evidence of 
the currently-claimed disability - has not been met.

For all the foregoing reasons, the claim for service 
connection for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, where as here, no 
lay or medical evidence supports the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the veteran's claim for service connection for a 
pulmonary disability, to include asbestosis, is warranted..

The veteran contends that he has a lung condition related to 
asbestos exposure during his naval service.  The veteran's 
military personnel records indicate he served aboard several 
naval vessels as a machinist's mate.  A March 1943 record 
reflects that he was a graduate of NTS (Oil Burning), Naval 
Boiler & Turbine Lab, and was trained in the maintenance, 
repair and operation of steam boilers.  It was noted that he 
would be assigned duty where those specialized skills could 
be utilized.  The veteran has reported that he worked 
extensively in engine rooms.  

VA outpatient treatment records show diagnoses of emphysema 
and chronic obstructive pulmonary disease (COPD).  The 
veteran identified several risk factors, including exposure 
to asbestos during his naval service, working in foundries 
and forges for the railroad after service, and exposure to 
second-hand tobacco smoke.

With regard to such claims based on exposure to asbestos, 
VA's Adjudication Manual and Manual Rewrite, along with a VA 
circular on asbestos-related diseases, provide that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the lengthy latency period between 
exposure to asbestos fiber masses and the development of 
diseases including asbestosis, as well as the exposure 
information pertinent to the veteran.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988); Adjudication 
Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual 
Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006).  See also VAOPGCPREC 4-00 
(April 13, 2000).

According to the Manual Rewrite, common materials that may 
contain asbestos include steam pipes for heating units and 
boilers.  It is also noted that during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile products as well as 
amosite and crocidolite, containing asbestos fiber masses, 
since these varieties were used extensively in military ship 
construction.  M21-MR, Part IV.ii.2.C.9.g.  The authors of 
the Manual Rewrite note that many of these people have only 
recently come to medical attention because of the potentially 
long latent period between first exposure and development of 
disease.  Id. 
 
Given that the Manual Rewrite specifically notes the exposure 
to asbestosis-causing materials in U.S. Navy veterans during 
World War II, and the fact that the veteran's military 
personnel records indicate he worked in the maintenance and 
repair of steam boilers, the evidence appears to support a 
finding that the veteran had in-service asbestos exposure .  
See 38 C.F.R. § 3.102 (2008); see also M21-MR, Part 
IV.ii.2.C.9.h (reminding adjudicators that on this question, 
reasonable doubt is to be resolved in favor of the claimant).

The evidence also indicates diagnoses of emphysema and COPD, 
but it is unclear whether these pulmonary conditions are 
related to in-service asbestos exposure.  Dr. Branas, a VA 
physician, did state that he did not believe the veteran's 
pulmonary disability was related to second-hand tobacco 
smoke.  

Under these circumstances, the Board finds that VA 
examination and medical opinion - based on full consideration 
of the veteran's documented history and assertions, and 
supported by fully stated rationale - is needed to resolve 
the claim for service connection for a pulmonary disability.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2008), 38 
C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Hence, the RO should arrange for the veteran to undergo VA 
respiratory/pulmonary examination, by an appropriate 
physician, at a VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim 
(as the original claim for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for a  pulmonary disability, 
to include asbestosis.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).


2.  After receiving all records and 
responses from each contacted entity, or 
the time period for the veteran's 
response to the query for additional 
information and/or evidence has expired, 
the RO should arrange for the veteran to 
undergo VA respiratory/pulmonary 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should indicate whether the 
veteran has current pulmonary 
disability/ies, to include asbestosis.  
If so, with respect to each diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
pulmonary disability is the result of 
likely in-service asbestos exposure.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for asbestosis in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


